DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Patent Application Publication 2018/0038068 or U.S. Patent 10,604,912).
	Hashimoto discloses a system for controlling a work vehicle having an implement (18) and a storage device (28).  A controller (26) is configured to acquire a start position and determine slopes (abstract, paragraph 60 and claim 1, for example).  It is common to have a variety of inclined and declined slopes within a design surface.  Looking to Figure 7, for example, it can be seen that consideration of a downward slope existing ahead of an upward slope is within the capability of Hashimoto.  Looking at Figure 12C, for example, it can be seen that Hashimoto is capable of determining a virtual design surface (70) is inclined at a smaller angle than an upward slope (50).  Similarly, a design surface (70) having a smaller incline than a downward slope (50) can be determined (Figure 14B, for example).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have configured Hashimoto with respect to these surfaces in the manner claimed in order to properly work the surfaces, in accordance with the purpose of Hashimoto.
. 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kontz (U.S. Patent Application Publication 2016/0040397).
	Kontz discloses a system for controlling a work vehicle having an implement (Figure 1) and a storage device (128).  A controller (126) is configured to acquire a start position and determine slopes (claim 1, for example).  Figures 1 and 4-9 illustrate a variety of inclined and declined slopes within a design surface, and each of at least Figures 4-7 and 9 illustrate a downward slope existing ahead of an upward slope.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Kontz with respect to these surfaces in the manner claimed in order to properly work the surfaces, in accordance with the purpose of Kontz.
	Given this ability to work a variety of design surfaces, it would have been obvious to one of ordinary skill at the time of the invention to have calculated angles as claimed and worked any surface size and/or orientation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive.  Hashimoto specifically teaches determining undulations (paragraph 60 in ‘068; column 7, lines 44-46 in ‘912) and undulations inherently have upward and downward slopes.  Kontz has similar considerations and could not function properly without determining slopes to be encountered.  As discussed in the rejections above, these undulations are illustrated in the manner claimed.
Regarding the discussion of KSR, note that in that decision, the Supreme Court stated that one of ordinary skill “is also a person of ordinary creativity, not an automaton.”  There is nothing claimed that is beyond ordinary skill in view of any of the relied upon references.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671